Exhibit 10.40

 

NON-QUALIFIED SHARE OPTION AGREEMENT

FOR COMPANY EMPLOYEES OUTSIDE THE UNITED STATES

UNDER THE MIMECAST LIMITED

2015 SHARE OPTION AND INCENTIVE PLAN

 

Name of Optionee:

 

 

 

No. of Share Options:

 

 

 

Option Exercise Price per Share:

 

 

 

Grant Date:

 

 

 

Expiration Date:

 

 

Pursuant to the Mimecast Limited 2015 Share Option and Incentive Plan as amended
through the date hereof (the “Plan”), Mimecast Limited (the “Company”) hereby
grants to the Optionee named above an option (the “Share Option”) to purchase on
or prior to the Expiration Date specified above all or part of the number of
Ordinary Shares of the Company (the “Shares”) specified above at the Option
Exercise Price per Share specified above subject to the terms and conditions set
forth in this Non-Qualified Share Option Agreement, including any special terms
and conditions for Optionees in the countries set forth in Appendix B hereto
(Appendix B, together with Appendix A as identified below, and, collectively
with the Non-Qualified Share Option Agreement, the “Agreement”) and in the
Plan.  This Share Option is not intended to be an “incentive stock option” under
Section 422 of the Internal Revenue Code of 1986, as amended.

1.Exercisability Schedule.  No portion of this Share Option may be exercised
until such portion shall have become exercisable.  Except as set forth in
Appendix A, and subject to the discretion of the Administrator (as defined in
Section 2 of the Plan) to accelerate the exercisability schedule hereunder, this
Share Option shall be exercisable with respect to the number of Share Options on
the dates indicated on Appendix A so long as Optionee remains an employee of the
Company or a Subsidiary on such dates:

Once exercisable, this Share Option shall continue to be exercisable at any time
or times prior to the close of business on the Expiration Date, subject to the
provisions hereof and of the Plan.

2.Manner of Exercise.

(a)The Optionee may exercise this Share Option only in the following manner:
from time to time on or prior to the Expiration Date of this Share Option, the
Optionee may give written notice to the Administrator of his or her election to
purchase some or all of the Share Options purchasable at the time of such
notice.  This notice shall specify the number of Share Options to be purchased.

(b)Payment of the exercise price for the Share Options may be made by one or
more of the following methods: (i) in cash, by certified or bank check or other
instrument acceptable to the Administrator; (ii) if permitted by the
Administrator, through the delivery (or attestation to the ownership) of Shares
that have been purchased by the Optionee on the open market or that are
beneficially owned by the Optionee and are not then subject to any restrictions
under any Company plan and that otherwise satisfy any holding periods as may be
required by the Administrator; (iii) by the Optionee delivering to the Company a
properly executed exercise notice together with irrevocable instructions to a
broker to promptly deliver to the Company cash or a check payable and acceptable
to the Company to pay the option exercise price, provided that in the event the
Optionee chooses to pay the option exercise price as so provided, the Optionee
and the broker shall comply with such procedures and enter into such agreements
of indemnity and other agreements as the Administrator shall prescribe as a
condition of such payment procedure; (iv) if permitted by the Administrator, by
a “net exercise” arrangement pursuant to which the Company will reduce the
number of Shares issuable upon exercise by the largest whole number of Shares
with a Fair Market Value that does not exceed the aggregate exercise price; or
(v) a combination of (i), (ii), (iii) and (iv) above.  Payment instruments will
be received subject to collection.

 

 

1

--------------------------------------------------------------------------------

 

(c)The transfer to the Optionee on the records of the Company or of the transfer
agent of the Share Options will be contingent upon (i) the Company’s receipt
from the Optionee of the full exercise price for the Share Options, as set forth
above, (ii) the fulfillment of any other requirements contained herein or in the
Plan or in any other agreement or provision of laws, and (iii) the receipt by
the Company of any agreement, statement or other evidence that the Company may
require to satisfy itself that the issuance of Shares to be purchased pursuant
to the exercise of Share Options under the Plan and any subsequent resale of the
Shares will be in compliance with applicable laws and regulations.  In the event
the Optionee chooses to pay the exercise price by previously-owned Shares
through the attestation method, the number of Shares transferred to the Optionee
upon the exercise of the Share Option shall be net of the Shares attested to.

(d)The Shares purchased upon exercise of this Share Option shall be transferred
to the Optionee on the records of the Company or of the transfer agent upon
compliance to the satisfaction of the Administrator with all requirements under
applicable laws or regulations in connection with such transfer and with the
requirements hereof and of the Plan.  The determination of the Administrator as
to such compliance shall be final and binding on the Optionee.  The Optionee
shall not be deemed to be the holder of, or to have any of the rights of a
holder with respect to, any Shares subject to this Share Option unless and until
this Share Option shall have been exercised pursuant to the terms hereof, the
Company or the transfer agent shall have transferred the Shares to the Optionee,
and the Optionee’s name shall have been entered as the shareholder of record on
the books of the Company.  Thereupon, the Optionee shall have full voting,
dividend and other ownership rights with respect to such Shares.

(e)The minimum number of Shares with respect to which this Share Option may be
exercised at any one time shall be 100 Shares, unless the number of shares with
respect to which this Share Option is being exercised is the total number of
Shares subject to exercise under this Share Option at the time.

(f)Notwithstanding any other provision hereof or of the Plan, no portion of this
Share Option shall be exercisable after the Expiration Date hereof.

3.Termination of Employment.  If the Optionee’s employment by the Company or a
Subsidiary (as defined in the Plan) is terminated, the period within which to
exercise the Shares Option may be subject to earlier termination as set forth
below.

(a)Termination Due to Death.  If the Optionee’s employment terminates by reason
of the Optionee’s death, any portion of this Share Option outstanding on such
date, to the extent exercisable on the date of death, may thereafter be
exercised by the Optionee’s legal representative or legatee for a period of 12
months from the date of death or until the Expiration Date, if earlier.  Any
portion of this Share Option that is not exercisable on the date of death shall
terminate immediately and be of no further force or effect.

(b)Termination Due to Disability.  If the Optionee’s employment terminates by
reason of the Optionee’s disability (as determined by the Administrator), any
portion of this Share Option outstanding on such date, to the extent exercisable
on the date of such termination of employment, may thereafter be exercised by
the Optionee for a period of 12 months from the date of disability or until the
Expiration Date, if earlier.  Any portion of this Share Option that is not
exercisable on the date of disability shall terminate immediately and be of no
further force or effect.

(c)Termination for Cause.  If the Optionee’s employment terminates for Cause,
any portion of this Share Option outstanding on such date shall terminate
immediately and be of no further force and effect.  For purposes hereof, “Cause”
shall mean a determination by the Administrator that the Optionee shall be
dismissed as a result of (i) any material breach by the Optionee of any
agreement between the Optionee and the Company; (ii) the conviction of,
indictment for or plea of nolo contendere by the Optionee to a felony or a crime
involving moral turpitude; or (iii) any material misconduct or willful and
deliberate non-performance (other than by reason of disability) by the Optionee
of the Optionee’s duties to the Company.

2

--------------------------------------------------------------------------------

 

(d)Other Termination.  If the Optionee’s employment terminates for any reason
other than the Optionee’s death, the Optionee’s disability or Cause, and unless
otherwise determined by the Administrator, any portion of this Share Option
outstanding on such date may be exercised, to the extent exercisable on the date
of termination, for a period of three months from the date of termination or
until the Expiration Date, if earlier.  Any portion of this Share Option that is
not exercisable on the date of termination shall terminate immediately and be of
no further force or effect.

For purposes of the Share Options, the Optionee’s employment will be considered
terminated as of the date the Optionee is no longer actively providing services
to the Company or any of its Subsidiaries (regardless of the reason for such
termination and whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where the Optionee is employed or the terms
of the Optionee’s employment agreement, if any).  The Administrator shall have
the exclusive discretion to determine when the Optionee is no longer actively
providing services for purposes of the Optionee’s Share Option grant.  The
Administrator’s determination of the reason for termination of the Optionee’s
employment shall be conclusive and binding on the Optionee and his or her
representatives or legatees.

4.Incorporation of Plan.  Notwithstanding anything herein to the contrary, this
Share Option shall be subject to and governed by all the terms and conditions of
the Plan, including the powers of the Administrator set forth in Section 2(b) of
the Plan.  Capitalized terms in this Agreement shall have the meaning specified
in the Plan, unless a different meaning is specified herein.

5.Transferability.  This Agreement is personal to the Optionee, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the applicable laws of descent and
distribution.  This Share Option is exercisable, during the Optionee’s lifetime,
only by the Optionee, and thereafter, only by the Optionee’s legal
representative or legatee.

6.Responsibility for Taxes.

(a)Regardless of any action the Company or, if different, the Subsidiary that
employs the Optionee (the “Employer”) takes with respect to any or all income
tax, social insurance, payroll tax, payment on account or other tax-related
withholding items related to the Optionee’s participation in the Plan and
legally applicable to the Optionee (“Tax-Related Items”), the Optionee hereby
acknowledges that the ultimate liability for all Tax-Related Items is and
remains the Optionee’s responsibility and may exceed the amount actually
withheld by the Company or the Employer.  The Optionee further acknowledges that
the Company and/or the Employer (1) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Share Option grant, including, but not limited to, the grant, vesting or
exercise of the Share Option, the issuance of Shares pursuant to such exercise,
the subsequent sale of Shares and the receipt of any dividends; and (2) do not
commit to and are under no obligation to structure the terms of the grant or any
aspect of the Share Option to reduce or eliminate the Optionee’s liability for
Tax-Related Items or achieve a particular tax result.  Further, if the Optionee
is subject to tax in more than one jurisdiction, the Optionee acknowledges that
the Company and/or the Employer (or former employer, as applicable) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.

(b)Prior to any relevant taxable or tax withholding event, as applicable, the
Optionee shall pay or make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items.  In this regard, the
Optionee authorizes the Company and/or the Employer or their respective agents,
in their sole discretion and without any notice or authorization by the
Optionee, to satisfy any applicable withholding obligations with regard to all
Tax-Related Items by one or a combination of the following (i) withholding from
the Optionee’s wages or other cash compensation paid to the Optionee by the
Company and/or the Employer; (ii) withholding from the proceeds of the sale of
Shares acquired at exercise of the Share Option either through a voluntary sale
or through a mandatory sale arranged by the Company; and/or or (iii) withholding
from the Shares to be issued upon exercise of the Share Options.

3

--------------------------------------------------------------------------------

 

(c)The Company may withhold or account for Tax-Related Items by considering
applicable minimum statutory withholding rates or other applicable withholding
rates, including maximum rates applicable in the Optionee’s jurisdiction, in
which case the Optionee may receive a refund of any over-withheld amount in cash
(with no entitlement to the Share equivalent) or, if not refunded, the Optionee
may seek a refund from the local tax authorities.  If the obligation for
Tax-Related Items is satisfied by withholding Shares, for tax purposes, the
Optionee is deemed to have been issued the full number of Shares subject to the
exercised Share Options, notwithstanding that a number of the Shares are held
back solely for the purpose of paying the Tax-Related Items.

(d)Finally, the Optionee agrees to pay to the Company or the Employer any amount
of Tax-Related Items that the Company or the Employer may be required to
withhold or account for as a result of the Optionee’s participation in the Plan
that cannot be satisfied by the means previously described.  The Company may
refuse to issue or deliver the Shares or the proceeds from the sale of Shares,
if the Optionee fails to comply with the Optionee’s obligations in connection
with the Tax-Related Items.

7.No Obligation to Continue Employment.  Neither the Company, the Employer nor
any other Subsidiary is obligated by or as a result of the Plan or this
Agreement to continue the Optionee in employment and neither the Plan nor this
Agreement shall interfere in any way with the right of the Employer to terminate
the employment of the Optionee at any time.

8.Nature of the Grant.  In accepting the grant of this Share Option, the
Optionee acknowledges, understands and agrees as follows:

(a)The Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;

(b)The grant of this Share Option is exceptional, voluntary and occasional and
does not create any contractual or other right to receive future grants of
options, or benefits in lieu of options, even if options have been granted in
the past;

(c)All decisions with respect to future share option grants, if any, will be at
the sole discretion of the Administrator;

(d)The Optionee is voluntarily participating in the Plan;

(e)The Share Option and Shares subject to the Share Option, and the income from
and value of same, are not intended to replace any pension rights or
compensation;

(f)The grant of the Share Options and the Optionee’s participation in the Plan
shall not create a right to, or be interpreted as forming an employment or
service contract with the Company;

(g)The Share Option and Shares subject to the Share Option, and the income from
and value of same, are not part or normal or expected compensation or salary for
any purpose, including, but limited to, calculating any severance, resignation,
termination, payment in lieu of notice, redundancy, dismissal, end-of-service
payments, holiday pay, bonuses, long-service awards, leave-related payments,
pension or retirement or welfare benefits or similar mandatory payments;

(h)The future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;

(i)If the underlying Shares subject to the Share Option do not increase in
value, the Share Option will have no value;

4

--------------------------------------------------------------------------------

 

(j)If the Optionee exercises the Share Option and acquires Shares, the value of
such shares may increase or decrease, even below the exercise price;

(k)No claim or entitlement to compensation or damages shall arise from
forfeiture of Share Options resulting from the termination of the Optionee’s
employment (for any reason whatsoever, whether or not later found to be invalid
or in breach of employment laws in the jurisdiction where the Optionee is
employed or the terms of the Optionee’s employment agreement, if any);

(l)Unless otherwise agreed with the Company, the Share Option and the Shares
subject to the share Option, and the income from and value of same, are not
granted as consideration for, or in connection with, the service the Optionee
may provide as a director of a Subsidiary; and

(m)Neither the Company, the Employer nor any other Subsidiary shall be liable
for any foreign exchange rate fluctuation between the Optionee’s local currency
and the United States Dollar that may affect the value of the Share Option or of
any amounts due to the Optionee pursuant to the exercise of this Share Option or
the subsequent sale of any Shares acquired upon exercise.

9.Integration.  This Agreement constitutes the entire agreement between the
parties with respect to this Share Option and supersedes all prior agreements
and discussions between the parties concerning such subject matter.

10.Insider Trading/Market Abuse Laws.  The Optionee acknowledges that, depending
on the Optionee’s country, the broker’s country, or the country in which Shares
are listed, the Optionee may be subject to insider trading and/or market abuse
laws which may affect the Optionee’s ability to accept, acquire, sell or
otherwise dispose of Shares, rights to such Shares (e.g., Share Options) or
rights linked to the value of Shares under the Plan during such times as the
Optionee is considered to have “material nonpublic information” or “insider
information” regarding the Company (as defined by the laws or regulations in the
relevant jurisdiction).  Local insider trading laws and regulations may prohibit
the cancellation or amendment of orders the Optionee places before the Optionee
possessed inside information.  Furthermore, the Optionee could be prohibited
from (i) disclosing inside information to any third party (other than on a “need
to know” basis) and (ii) “tipping” third parties or causing them otherwise to
buy or sell securities.  Note that third parties include fellow employees.  Any
restrictions under these laws or regulations are separate from and in addition
to any restrictions that may be imposed under the Company’s insider trading
policy, and the requirements of applicable laws may or may not be consistent
with the terms of the Company’s insider trading policy.  The Optionee
acknowledges that it is his or her responsibility to comply with any applicable
restrictions, and that the Optionee should speak to his or her personal advisor
on this matter.

11.Imposition of Other Requirements.  The Company reserves the right to impose
other requirements on the Optionee’s participation in the Plan, on this Share
Option and on any Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable for legal or administrative reasons, and
to require the Optionee to sign any additional agreements or undertakings that
may be necessary to accomplish the foregoing.

12.Appendix B.  Notwithstanding any provisions in this Non-Qualified Share
Option Agreement, the Share Option grant shall be subject to any special terms
and conditions for the Optionee’s country set forth in Appendix B hereto,
including, but not limited to, data processing and international data
transfers.  Moreover, if the Optionee relocates to one of the countries included
in Appendix B, the terms and conditions for such country will apply to the
Optionee, to the extent the Company determines that the application of such
terms and conditions is necessary or advisable for legal or administrative
reasons.  Appendix B constitutes part of this Non-Qualified Share Option
Agreement.

13.Foreign Asset/Account Reporting.  The Optionee acknowledges that there may be
certain foreign asset and/or account reporting requirements which may affect the
Optionee’s ability to acquire or hold Shares acquired under the Plan or cash
received from participating in the Plan (including from any dividends paid on
Shares acquired under the Plan) in a brokerage or bank account outside the
Optionee’s country.  The Optionee may be required to report such accounts,
assets or transactions to the tax or other authorities in the Optionee’s
country.  The Optionee also may be required to repatriate sale proceeds from the
sale of Shares or other funds received as a result of participation in the Plan
to the Optionee’s country through a designated bank or broker within a certain
time after receipt.  The Optionee acknowledges that it is his or her
responsibility to be compliant with such regulations, and should consult his or
her personal legal advisor for any details.

5

--------------------------------------------------------------------------------

 

14.No Advice Regarding Grant.  The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Optionee’s participation in the Plan or his or her acquisition or sale of the
underlying Shares.  The Optionee should consult with his or her own personal
tax, legal and financial advisors regarding the Optionee’s participation in the
Plan before taking any action related to the Plan.

15.Governing Law and Choice of Venue.  This Agreement shall be governed by, and
construed and interpreted in accordance with, the laws of the Commonwealth of
Massachusetts, U.S.A., without giving effect to its principles of conflicts of
laws.  For purposes of any action, lawsuit or other proceedings brought to
enforce this Agreement, relating to it, or arising from it, the parties hereby
submit to and consent to the sole and exclusive jurisdiction of any state or
U.S. federal court located in the Commonwealth Massachusetts, U.S.A., and no
other courts, where the grant is made and/or to be performed.

16.Notices.  Notices hereunder shall be mailed or delivered to the Company at
its principal place of business and shall be mailed or delivered to the Optionee
at the address on file with the Company or, in either case, at such other
address as one party may subsequently furnish to the other party in writing.

17.Electronic Delivery and Participation.  The Company may, in its sole
discretion, decide to deliver any documents related to participation in the Plan
by electronic means or to request the Optionee’s consent to participate in the
Plan by electronic means.  The Optionee hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.

18.Language.  The Optionee acknowledges that he or she is proficient in the
English language and understands the provisions in this Agreement and the
Plan.  Further, if the Optionee has received this Agreement or any other
documents related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.

19.Waiver.  The Optionee acknowledges that a waiver by the Company of breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by the
Optionee or any other person who holds an outstanding Share Option.

20.Severability.  The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

 

 

 

 

[Signature Page Follows]




6

--------------------------------------------------------------------------------

 



MIMECAST LIMITED

 

By:

 

Title: Chief Executive Officer

 

I hereby certify that I have read the Agreement set forth above and acknowledge
receipt of the Mimecast Limited 2015 Share Option and Incentive Plan Summary and
Prospectus. The foregoing Agreement is hereby accepted and the terms and
conditions thereof hereby agreed to by the undersigned.  Electronic acceptance
of this Agreement pursuant to the Company’s instructions to the Optionee
(including through an online acceptance process) is acceptable.

 

Dated:

 

 

Optionee’s Signature

 

 

 

 

 

Optionee’s Name and Address:

 

 

 

 

 

 

 

7

--------------------------------------------------------------------------------

 

 

APPENDIX A

 

TO THE

 

NON-QUALIFIED SHARE OPTION AGREEMENT

FOR COMPANY EMPLOYEES OUTSIDE THE UNITED STATES

UNDER THE MIMECAST LIMITED

2015 SHARE OPTION AND INCENTIVE PLAN

 

Vesting Schedule

8

--------------------------------------------------------------------------------

 

APPENDIX B

 

TO THE

 

NON-QUALIFIED SHARE OPTION AGREEMENT

FOR COMPANY EMPLOYEES OUTSIDE THE UNITED STATES

UNDER THE MIMECAST LIMITED

2015 SHARE OPTION AND INCENTIVE PLAN

Capitalized terms used but not defined in this Appendix B have the meanings set
forth in the Plan and the Non-Qualified Share Option Agreement.

Terms and Conditions

This Appendix B includes special terms and conditions applicable to the Optionee
if the Optionee is in one of the countries listed below.  These terms and
conditions supplement or replace (as indicated) the terms and conditions set
forth in the Non-Qualified Share Option Agreement.  If the Optionee is a citizen
or resident of a country other than the one in which he or she is currently
residing and/working, transfers employment and/or residency to another country
after the Share Option is granted or is considered a resident of another country
for local law purposes, the Company, in its discretion, will determine the
extent to which the terms and conditions set forth in this Appendix B will apply
to the Optionee.

Notifications

This Appendix B also includes information relating to exchange control, foreign
asset / account reporting requirements and other issues of which the Optionee
should be aware with respect to his or her participation in the Plan.  The
information is based on the exchange control, securities and other laws in
effect in the respective countries as of March 2020.  Such laws are often
complex and change frequently.  As a result, the Company strongly recommends
that the Optionee not rely on the information herein as the only source of
information relating to the consequences of participation in the Plan because
the information may be out of date at the time the Share Option is exercised or
the Shares acquired under the Plan are sold.

In addition, the information is general in nature and may not apply to the
Optionee’s particular situation.  The Company is not in a position to assure the
Optionee of any particular result.  Accordingly, the Optionee should seek
appropriate professional advice as to how the relevant laws in his or her
country may apply to his or her situation.  Finally, if the Optionee is a
citizen or resident of a country other than the one in which he or she is
currently residing and/or working, transfers employment and/or residency to
another country after the Share Option is granted or is considered a resident of
another country for local law purposes, the information contained herein may not
be applicable to the Optionee in the same manner.

DATA PRIVACY PROVISIONS

Data Privacy Consent for Optionees outside the European Union (“EU”) / European
Economic Area (“EEA”) / United Kingdom (“UK”))

Data Collection and Usage.  The Company and the Employer may collect, process
and use certain personal information about the Optionee, including, but not
limited to, the Optionee’s name, home address, email address and telephone
number, date of birth, social insurance number, passport or other identification
number, salary, nationality, job title, details of all share options or any
other entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in the Optionee’s favor (“Data”), for the purposes of implementing,
administering and managing the Plan.  The legal basis, where required, for the
processing of Data is the Optionee’s consent.

9

--------------------------------------------------------------------------------

 

Stock Plan Administration Service Providers.  The Company may transfer Data to
third parties which assist the Company with the implementation, administration
and management of the Plan.  The Company may select different service providers
or additional service providers and share Data with such other provider serving
in a similar manner.  The Optionee may be asked to agree on separate terms and
data processing practices with the service provider, with such agreement being a
condition to the ability to participate in the Plan.

International Data Transfers.  Certain of the Company’s operations, including
its internal stock plan administration,  and its service providers are based in
the United States, which means that it will be necessary for Data to be
transferred to, and processed in, the United States. The Optionee’s country or
jurisdiction may have different data privacy laws and protections than the
United States.  For example, the European Commission has issued a limited
adequacy finding with respect to the United States that applies only to the
extent companies register for the EU-U.S. Privacy Shield program.  The Company’s
legal basis, where required, for the transfer of Data is the Optionee’s consent.

Data Retention.  The Company will hold and use the Data only as long as is
necessary to implement, administer and manage the Optionee’s participation in
the Plan, or as required to comply with legal or regulatory obligations,
including under tax and security laws.

Voluntariness and Consequences of Consent Denial or Withdrawal.  Participation
in the Plan is voluntary and the Optionee is providing the consents herein on a
purely voluntary basis.  If the Optionee does not consent, or if the Optionee
later seeks to revoke the Optionee’s consent, the Optionee’s salary from or
service with the Employer will not be affected; the only consequence of refusing
or withdrawing consent is that the Company would not be able to grant share
options or other equity awards to the Optionee or administer or maintain such
awards.

Data Subject Rights.  The Optionee may have a number of rights under data
privacy laws in the Optionee’s jurisdiction.  Depending on where the Optionee is
based, such rights may include the right to (i) request access or copies of Data
the Company processes, (ii) rectification of incorrect Data, (iii) deletion of
Data, (iv) restrictions on processing of Data, (v) portability of Data, (vi)
lodge complaints with competent authorities in the Optionee’s jurisdiction,
and/or (vii) receive a list with the names and addresses of any potential
recipients of Data.  To receive clarification regarding these rights or to
exercise these rights, the Optionee can contact the Optionee’s local human
resources representative.

By accepting the Share Options and indicating consent via the Company’s
acceptance procedure, the Optionee is declaring that the Optionee agrees with
the data processing practices described herein and consent to the collection,
processing and use of Data by the Company and the transfer of Data to the
recipients mentioned above, including recipients located in countries which do
not adduce an adequate level of protection from a European (or other non-U.S.)
data protection law perspective, for the purposes described above.

Data Privacy Notification for Optionees inside the EU / EEA/ UK

Purposes and Legal Bases of Processing.  The Company processes the EU/UK Data
(as defined below) for the purpose of administering and managing the Optionee’s
participation in the Plan and facilitating compliance with applicable tax,
exchange control, securities and labor law.  The legal basis for the processing
of the EU/UK Data by the Company and the third-party service providers described
below is the necessity of the data processing for the Company to perform its
contractual obligations under this Agreement and for the Company’s legitimate
business interests of managing the Plan and generally administering employee
equity awards.

EU/UK Data Collection and Usage.  The Company and the Employer may collect,
process and use the following types of personal information about the Optionee:
the Optionee’s name, home address, email address and telephone number, date of
birth, social insurance number, passport or other identification number, salary,
nationality, job title, details of all share options or any other entitlement to
Shares awarded, canceled, exercised, vested, unvested or outstanding in the
Optionee’s favor (“EU/UK Data”).

10

--------------------------------------------------------------------------------

 

Stock Plan Administration Service Providers.  The Company may transfer EU/UK
Data to third parties which assist the Company with the implementation,
administration and management of the Plan.  The Optionee may be asked to agree
on separate terms and data processing practices with the service provider, with
such agreement being a condition to the ability to participate in the Plan.

International Data Transfers.  Certain of the Company’s operations, including
its internal stock plan administration, and its service providers are based in
the United States, which means that it will be necessary for EU/UK Data to be
transferred to, and processed in, the United States.  The Optionee understands
and acknowledges that the United States is not subject to an unlimited adequacy
finding by the European Commission even though the Company has registered for
the EU-U.S. Privacy Shield program, and that the EU/UK Data may not have an
equivalent level of protection as compared to the Optionee’s country.  The
Company’s non-exclusive legal basis, where required, for the transfer of EU/UK
Data is the Optionee’s consent.

Data Retention.  The Company will hold and use the EU/UK Data only as long as is
necessary to implement, administer and manage the Optionee’s participation in
the Plan, or as required to comply with legal or regulatory obligations,
including under tax, exchange control, securities and labor law.  This means
EU/UK Data may be retained after the Optionee's employment is terminated.  

Data Subject Rights.  The Optionee may have a number of rights under data
privacy laws in the Optionee’s jurisdiction.  Depending on where the Optionee is
based, such rights may include the right to (i) request access or copies of
EU/UK Data the Company processes, (ii) rectification of incorrect EU/UK Data,
(iii) deletion of EU/UK Data, (iv) restrictions on processing of EU/UK Data, (v)
portability of EU/UK Data, (vi) lodge complaints with competent authorities in
the Optionee’s jurisdiction, and/or (vii) receive a list with the names and
addresses of any potential recipients of EU/UK Data.  To receive clarification
regarding these rights or to exercise these rights, the Optionee can contact the
Optionee’s local human resources representative.

Contractual Requirement.  Where necessary, the Optionee’s provision of EU/UK
Data and its processing as described above is a contractual requirement for the
Optionee to participate in the Plan. The Optionee’s participation in the Plan
and his or her acceptance of the Share Options is purely voluntary.  The
Optionee can refuse to provide EU/UK Data, as a result of which the Optionee
will not be able to participate in the Plan, but the Optionee’s career and
salary will not be affected in any way.

By accepting the Share Options and indicating consent via the Company’s
acceptance procedure, the Optionee is declaring that the Optionee agrees with
and consents to the transfer of EU/UK Data to the recipients mentioned above,
including recipients located in countries which do not adduce an adequate level
of protection from a European/UK data protection law perspective, for the
purposes described above.

 

CANADA

Terms and Conditions

Manner of Exercise.  Notwithstanding Sections 6(e)(ii) and (iv) of the Plan, the
Optionee is not permitted to pay the exercise price by surrendering Shares or
with a net exercise arrangement.  

Termination of Employment.  The following provision replaces the last paragraph
of Paragraph 3 (“Termination of Employment”) of the Non-Qualified Share Option
Agreement:

The Optionee’s termination of employment (regardless of the reason for such
termination and whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where the Optionee is employed, or the terms
of the Optionee’s employment agreement, if any) will be deemed to have occurred
as of the date that is the earliest of:  (a) the date that the Optionee’s
employment relationship with the Company or any of its Subsidiaries is
terminated; (b) the date that the Optionee receives notice of termination of the
Optionee’s employment relationship; and (c) the date that the Optionee is no
longer actively providing services to the Company or any of its
Subsidiaries.  The Optionee will not earn or be entitled to any pro-rated
vesting for that portion of time before the date on which the Optionee’s right
to vest terminates, nor will the Optionee be entitled to any compensation for
lost vesting.  The

11

--------------------------------------------------------------------------------

 

Administrator shall have the exclusive discretion to determine when the Optionee
is no longer actively providing services for purposes of this Agreement.
Notwithstanding the foregoing, if applicable employment standards legislation
explicitly requires continued entitlement to vesting (and/or a continued right
to exercise the Share Options) during a statutory notice period, the Optionee’s
right to vest in the Share Options under the Plan, if any, will terminate
effective as of the last day of the Optionee’s minimum statutory notice period
(and the Optionee’s right to exercise the Share Options after his or her
employment terminates, if any, will be measured by reference to such date and in
accordance with the applicable post-termination exercise period set forth in the
Plan), but the Optionee will not earn or be entitled to pro-rated vesting if the
vesting date falls after the end of such statutory notice period, nor will the
Optionee be entitled to any compensation for lost vesting.

The following provision applies if the Optionee resides in Quebec:  

Language Consent.  The parties acknowledge that it is their express wish that
this Agreement, as well as all documents, notices and legal proceedings entered
into, given or instituted pursuant hereto or relating directly or indirectly
hereto, be drawn up in English.

Consentement Relatif à la Langue.  Les parties reconnaissent avoir expressement
souhaité que la convention «Agreement » ainsi que tous les documents, avis et
procédures judiciaries, éxecutés, donnés ou intentés en vertu de, ou lié,
directement ou indirectement à la présente convention, soient rédigés en langue
anglaise.

Notifications

Securities Law Information.  Shares acquired under the Plan may not be sold or
otherwise disposed of within Canada.  The Optionee may sell the Shares acquired
under the Plan only through any third party stock plan service provider selected
by the Company either now or in the future, provided the sale of Shares takes
place outside of Canada through the facilities of a stock exchange on which the
Shares are traded.  The Shares are currently traded on the Nasdaq Global Select
Market.

Foreign Asset/Account Reporting Information.  Specified foreign property,
including shares and rights to receive shares (e.g., stock options) of a
non-Canadian company held by a Canadian resident must generally be reported
annually on a Form T1135 (Foreign Income Verification Statement) if the total
cost of the foreign property exceeds C$100,000 at any time during the
year.  Thus, the Share Option must be reported (generally at a nil cost) if the
C$100,000 cost threshold is exceeded because of other specified foreign property
held by the Optionee.  When Shares are acquired, their cost generally is the
adjusted cost base (“ACB”) of the Shares.  The ACB would ordinarily equal the
fair market value of the Shares at the time of acquisition, but if the Optionee
owns other Shares, this ACB may have to be averaged with the ACB of the other
Shares.  The Optionee should consult a personal tax advisor to ensure compliance
with applicable reporting obligations.

 

NETHERLANDS

Terms and Conditions

Labor Law Acknowledgment.  By accepting this Award, the Optionee acknowledges
that: (i) the Share Options are intended as an incentive to remain employed with
the Employer and are not intended as remuneration for labor performed; and (ii)
the Share Options are not intended to replace any pension rights or
compensation.

12

--------------------------------------------------------------------------------

 

UNITED ARAB EMIRATES

Notifications

Securities Law Information.  The Share Options are available only for select
employees of the Company and its Subsidiaries and are in the nature of providing
employee incentives in the United Arab Emirates.  The Agreement, the Plan and
other incidental communication materials are intended for distribution only to
eligible employees for the purposes of an employee incentive scheme, and must
not be delivered to, or relied on, by any other person.

The Dubai Creative Clusters Authority, Emirates Securities and Commodities
Authority and/or the Central Bank of the United Arab Emirates have no
responsibility for reviewing or verifying any documents in connection with the
Share Options.  Further, neither the Ministry of Economy nor the Dubai
Department of Economic Development have approved this Agreement nor taken steps
to verify the information set out in it, and have no responsibility for it.

The securities to which this Agreement relate may be illiquid and/or subject to
restrictions on their resale.  Individuals should conduct their own due
diligence on the securities.

Residents of the United Arab Emirates who do not understand or have questions
regarding this Agreement (including this Appendix B) or the Plan should consult
an authorized financial adviser.

 

13